Per Curiam.
One Emily A. Macauley commenced suit in the circuit court for the county of Benzie, in chancery, against Saunders D. Bruce and Cora E. Hale, for the purpose of quieting title to certain real estate. Said Cora E. Hale filed an answer and cross-bill, and in August, 1903, obtained a decree quieting her title and setting aside complainant’s title. Subsequently the proceedings were regularly enrolled, and the land purchased by relator.
In June, 1904, complainant Macauley petitioned for an order setting aside said decree and permitting her to amend her bill of complaint. This petition, which did not conform to the rules of practice, was heard and granted without notice to or knowledge of relator. In our judgment, relator is entitled to a mandamus compelling respondent to set aside said order. See York v. Ingham Circuit Judge, 57 Mich. 421.
In reaching this conclusion, we have not overlooked respondent’s contention that the decree set aside was irregularly obtained. It is by no means clear that complainant Macauley could take advantage of these irregularities. And if she could, they did not justify her in departing from proper practice, and in failing to serve notice upon relator. See Jewett v. Morris, 41 Mich. 689.
The mandamus should issue.